Citation Nr: 1443013	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral peripheral neuropathy.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to July 1968.  He served in the Republic of Vietnam from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010 and September 2012 by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of evidence added to the record at that hearing.

The issues of entitlement to service connection for hearing loss, tinnitus, and a psychiatric disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The persuasive evidence shows that the Veteran has type II diabetes mellitus.

2.  The persuasive evidence shows that the Veteran has early-onset peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus is presumed to have developed as a result of herbicide exposure during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (effective before and after Sept. 6, 2013).

2.  Early-onset peripheral neuropathy is presumed to have developed as a result of herbicide exposure during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (effective before and after Sept. 6, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2013).  Certain disorders, including type II diabetes mellitus and early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more for a herbicide-exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective Sept. 6, 2013)

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The pertinent evidence of record includes verification of the Veteran's service in the Republic of Vietnam and conflicting medical opinions as to whether the criteria for a diagnosis of type II diabetes mellitus have been met and whether peripheral neuropathy of the lower extremities developed as a result of service.  

Private treatment records dated in June 2006 include fasting laboratory test results with A1C of 5.5 and comments indicating the finding demonstrated the Veteran was non-diabetic.  An estimated mean blood glucose finding was 108.  An October 2006 statement noted the Veteran had some glucose intolerance but was not currently taking insulin.  Records noted a non-fasting blood sugar finding of 116.  An October 2008 report noted an A1C finding of 6.3 and an estimated mean glucose value of 147.

A June 2010 VA examination report noted that in May 2008 the Veteran did not meet the laboratory criteria for diabetes, as his glucose was less than 126 and A1C was 5.8.  It was noted that in October 2008 his glucose was elevated at 134, but that it was unclear whether or not he was fasting.  Although laboratory testing between October 2008 and July 2009 did not meet criteria for type 2 diabetes mellitus, he was started on Metformin, a diabetic medication.  The examiner stated that upon present examination the Veteran's glucose was 115, his hemoglobin A1C was 5.8, and there was no evidence of nephropathy or proteinuria.  It was further noted that it would be mere speculation to say that he had impaired fasting glucose versus type 2 diabetes since he was currently on medication for the treatment of both disorders.  The examiner also found that because his A1C results had been well controlled and because there was a similar onset in diagnosis timeframe of his diabetes and peripheral neuropathy, it was less likely peripheral neuropathy was related to blood sugar elevations.  Typically, it was noted, that neuropathy was present after a diagnosis of diabetes and when it was poorly controlled.  

In correspondence dated in September 2010, the Veteran's private physician, R.P.H., M.D., noted treatment since November 2007 with a fasting glucose level of 134 in April 2009 that was well above the 126 indicated high mark within the normal range.  It was noted that an A1C result of 6.3 was subsequently provided and that it was determined that the Veteran had early stage diabetes.  He was placed on Metformin at that time and within four months his glucose and hemoglobin counts had decreased and were well under control.  The examiner stated that his inability to control his glucose levels without medication proved he had type II diabetes mellitus.  It was further noted that the Veteran had presented in May 2009 with complaints of arm and finger numbness and pain in the feet, and that a diagnosis of peripheral neuropathy due to diabetes had been provided.

A February 2011 VA addendum report noted the opinion of Dr. R.P.H. had been reviewed, but that there was no official lab report documenting a glucose finding of 134 in April 2009.  It was noted that the criteria for a diagnosis of type II diabetes mellitus required two fasting values over 125 or random values above 200.  Random values were noted to be irrefutable, but that fasting values were open to speculation as to whether true fasting conditions had been met.  The examiner stated that being on medication did not change the criteria.  

VA treatment records dated in April 2012, in essence, provided provisional diagnoses of diabetes with neurological manifestations and noted that Metformin was continued.  Subsequent laboratory results revealed AlC findings of 6.0 and the examiner found the Veteran's glucose was slightly elevated but was not high enough for a diagnosis of diabetes.  

A May 2012 VA medical opinion found the Veteran did not meet the clinical criteria for diabetes.  It was noted that he had one A1C finding of 6.8 in September 2011, but that he not had another value over 6.4 and that fasting glucose tests could not be used as the Boise VA lab did not certify a fasting state.  

In opinions dated in November 2012 and June 2014, Dr. R.P.H. provided diagnoses of chronic peripheral neuropathy and Type II diabetes mellitus.  It was noted that the Veteran had exposure to herbicides during service in Vietnam and that his symptoms of peripheral neuropathy occurred less than one year following that exposure.  The examiner found that his neuropathy was most likely directly related to herbicide exposure without regard to diabetes, and that the A1C finding of 6.5 in April 2011 was consistent with a diagnosis of type II diabetes mellitus.  It was further noted that the subsequent lower level findings were due to diet, exercise, and pharmacologic treatment and demonstrated the successful treatment of type II diabetes and did not change the diagnosis to pre-diabetes.  

Based upon the evidence of record, the Board finds that it is at least as likely as not that the Veteran has type II diabetes mellitus and early-onset peripheral neuropathy that are presumed to have developed as a result of herbicide exposure during active service.  Although the evidence includes VA opinions addressing the propriety of a current diagnosis of type II diabetes mellitus and diabetic neuropathy, the November 2012 and June 2014 opinions of Dr. R.P.H. are found to be persuasive.  Those opinions are shown to have considered the Veteran's report of symptoms of neuropathy within a year after his return from service in Vietnam and to have considered the effects of his present treatment regime.  Therefore, entitlement to service connection for diabetes mellitus and bilateral peripheral neuropathy is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy of the extremities is granted.


REMAND

As to the issues remaining on appeal for service connection, the Board finds based upon a review of the record that additional development is required.  The available evidence includes conflicting VA and private medical opinions as to whether the Veteran's hearing loss and tinnitus were incurred as a result of service and whether the criteria for a diagnosis of PTSD have been met.  

The Veteran's service medical records include a September 1966 induction examination report noting hearing loss, and show that no audiometric findings were reported on a July 1968 separation examination report.  A report of medical history apparently associated with the July 1968 separation examination indicates the Veteran reported a history of ear, nose, or throat trouble, but the available copy is of poor quality and it is unclear if the examiner at that time provided any comments concerning the report.  None of the June 2010, March 2011, March 2012 VA, or June 2014 private medical opinions of record is shown to have adequately considered those service medical records.  The Veteran has also provided copies of audiology reports associated with his past employment, but there is no indication that efforts have been taken to obtain all available pertinent records from that employer.  The Board finds that further development is required.

The Board also notes that a May 2012 opinion by a VA psychologist found that the Veteran had continued to experience some post-traumatic stress symptoms, but that his symptomatic intensity had never been significant enough for him to seek or engage in treatment.  It was noted that presently the configuration and intensity of the symptoms he experienced did not meet DSM-IV criteria for a diagnosis of PTSD and that a present diagnosis of depressive disorder was more likely related to nonservice-connected disability health factors rather than factors associated with service.  An April 2013 opinion from a Vet Center Readjustment Counseling Therapist notes that during service in Vietnam, the Veteran had constant intense fear of death associated with mortar attacks, small arms fire, and explosions, and that he lost several close friends during that time.  An Axis I diagnosis of PTSD was provided.  In light of the conflicting evidence of record as to whether the criteria for a diagnosis of PTSD have been met, the Board finds that further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Request that the Veteran provide copies of all available medical reports associated with his prior employment, or alternative to provide sufficient information and authorization for VA to assist him in obtaining those records.  

3.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a hearing loss noted upon a September 1966 induction examination was aggravated by any event, injury, or disease during service.  The examiner must review the evidence of record, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Schedule the Veteran for a VA PTSD examination, by a psychiatrist, for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has any psychiatric disability, to include PTSD, as a result of active service.  The examiner specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that depressive disorder is related to active service.  The examiner must review the evidence of record, including the available Vet Center reports and etiology opinions, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

5.  Then, readjudicate the claims.  If a decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


